DEPARTMENT OF HEALTH & HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, Maryland 21244-1850

CMCS Informational Bulletin

DATE:

July 7, 2014

FROM:

Cindy Mann, Director
Center for Medicaid and CHIP Services

SUBJECT:

Clarification of Medicaid Coverage of Services to Children with Autism

In response to increased interest and activity with respect to services available to children with
autism spectrum disorder (ASD), CMS is providing information on approaches available under
the federal Medicaid program for providing services to eligible individuals with ASD.
Background
Autism spectrum disorder is a developmental disability that can cause significant social,
communication and behavioral challenges. A diagnosis of ASD now includes several conditions
that used to be diagnosed separately: autistic disorder, pervasive developmental disorder not
otherwise specified (PDD-NOS), and Asperger syndrome. These conditions are now all called
autism spectrum disorder. Currently, the Center for Disease Control and Prevention (CDC)
estimates that approximately 1 in 68 children has been identified with ASD. 1
Treatments for children with ASD can improve physical and mental development. Generally
these treatments can be categorized in four categories: 1) behavioral and communication
approaches; 2) dietary approaches; 3) medications; and 4) complementary and alternative
medicine. 2 While much of the current national discussion focuses on one particular treatment
modality called Applied Behavioral Analysis (ABA), there are other recognized and emerging
treatment modalities for children with ASD, including those described in the ASD Services,
Final Report on Environmental Scan (see link below) 3. This bulletin provides information
related to services available to individuals with ASD through the federal Medicaid program.
The federal Medicaid program may reimburse for services to address ASD through a variety of
authorities. Services can be reimbursed through section 1905(a) of the Social Security Act (the
Act), section 1915(i) state plan Home and Community-Based Services, section 1915(c) Home
1

http://www.cdc.gov/ncbddd/autism/facts.html
http://www.cdc.gov/ncbddd/autism/treatment.html
3
http://www.medicaid.gov/Medicaid-CHIP-Program-Information/By-Topics/Long-Term-Services-andSupports/Downloads/Autism-Spectrum-Disorders.pdf
2

Page 2-CMCS Informational Bulletin
and Community-Based Services (HCBS) waiver programs and section 1115 research and
demonstration programs.
State Plan Authorities
Under the Medicaid state plan, services to address ASD may be covered under several different
section 1905(a) benefit categories. Those categories include: section 1905(a)(6) - services of
other licensed practitioners; section 1905(a)(13)(c) - preventive services; and section 1905(a)(10)
- therapy services. States electing these services may need to update the Medicaid state plan in
order to ensure federal financial participation (FFP) is available for expenditures for these
services. In addition, for children, as discussed below, states must cover services that could
otherwise be covered at state option under these categories consistent with the provisions at
1905(a)(4)(B) for Early and Periodic Screening, Diagnostic and Treatment services (EPSDT).
Below is information on these coverage categories for services to address ASD. Under these
section 1905(a) benefit categories all other state Medicaid plan requirements such state-wideness
and comparability must also be met.
Other Licensed Practitioner Services
Other Licensed Practitioner services (OLP) services, defined at 42 CFR 440.60, are “medical or
remedial care or services, other than physicians’ services, provided by licensed practitioners
within the scope of practice as defined under State law.” If a state licenses practitioners who
furnish services to address ASD, the state may elect to cover those providers under this section
of their state plan even if the providers are not covered under other sections of the plan (e.g.,
physical therapist, occupational therapist, etc.). A state would need to submit a state plan
amendment (SPA) to add the new licensed provider to their Medicaid plan. The SPA must
describe the provider’s qualifications and include a reimbursement methodology for paying the
provider.
In addition, services that are furnished by non-licensed practitioners under the supervision of a
licensed practitioner could be covered under the OLP benefit if the criteria below are met:
•
•
•
•
•

Services are furnished directly by non-licensed practitioners who work under the
supervision of the licensed practitioners;
The licensed provider is able to furnish the service being provided;
The state’s Scope of Practice Act for the licensed practitioners specifically allows the
licensed practitioners to supervise the non-licensed practitioners who furnish the service;
The state’s Scope of Practice Act also requires the licensed practitioners to assume
professional responsibility for the patient and the service furnished by the unlicensed
practitioner under their supervision; and
The licensed practitioners bill for the service;

Preventive Services
Preventive Services, defined at 42 CFR 440.130(c) are “services recommended by a physician or
other licensed practitioner of the healing arts within the scope of his practice under state law to—
(1) Prevent disease, disability, and other health conditions or their progression;
(2) Prolong life; and
(3) Promote physical and mental health and efficiency”

Page 3-CMCS Informational Bulletin

A regulatory change that took effect January 1, 2014, permits coverage of preventive services
furnished by non-licensed practitioners who meet the qualifications set by the state, to furnish
services under this state plan benefit as long at the services are recommended by a physician or
other licensed practitioner. Under the preventive services benefit, in the state plan, the state must
1) list the services to be provided to ensure that services meet the definition of preventive
services as stated in section 4385 of the State Medicaid Manual (including the requirement for
the service to involve direct patient care); 2) identify the type(s) of non-licensed practitioners
who may furnish the services; and 3) include a summary of the state’s provider qualifications
that make these practitioners qualified to furnish the services, including any required education,
training, experience, credentialing, supervision, oversight and/ or registration.
Therapy Services
Physical therapy, occupational therapy and services for individuals with speech, hearing and
language disorders, may be covered under the Medicaid therapies benefit at 42 CFR 440.110.
Physical and occupational therapy must be prescribed by a physician or other licensed
practitioner of the healing arts within the scope of his/her practice under state law and provided
to a beneficiary by or under the direction of a qualified therapist. Services for individuals with
speech, hearing and language disorders mean diagnostic, screening, preventive or corrective
services provided by or under the direction of a speech pathologist or audiologist, for which a
patient is referred by a physician or other licensed practitioner of the healing arts within the
scope of his or her practice under state law.
States would need to include an assurance in the state plan that the state furnishes the therapy in
accordance with 42 CFR 440.110. States would also need to describe the supervisory
arrangements if a practitioner is furnishing the therapy under the direction of a qualified
therapist. Finally, for audiology services, the state plan must reflect the supervision requirements
as set forth at 42 CFR 440.110(c)(3).
Section 1915(i) of the Social Security Act
States can offer a variety of services under a section 1915(i) state plan Home and CommunityBased Services (HCBS) benefit. The benefit may be targeted to one or more specific populations
including individuals with ASD and can provide services and supports above and beyond those
included in section 1905(a). Participants must meet state-defined criteria based on need and
typically receive a combination of acute-care medical services (like dental services, skilled
nursing services) and other long-term services such as respite care, supported employment,
habilitative supports, and environmental modifications.
Other Medicaid Authorities
There are several other Medicaid authorities that may be used to provide services to address
ASD. Below is a discussion of each of those authorities:
Section 1915 (c) of the Social Security Act
The section 1915(c) Home and Community-Based Services waiver program allows states to
provide a combination of medical services and long-term services and supports. Services include

Page 4-CMCS Informational Bulletin
but are not limited to adult day health services, habilitation (both day and residential), and respite
care. States can also propose “other” types of services that may assist in diverting and/or
transitioning individuals from institutional settings into their homes and community. Participants
must meet an institutional level of care but are served in the community. Section 1915(c) waiver
programs also require that services be furnished in home and community-based settings. For
individuals under the age of 21 who are eligible for EPSDT services, an HCBS waiver could
provide services and supports for ASD that are above and beyond services listed in section
1905(a), such as respite care. Additionally, for individuals who are receiving state plan benefits
as part of EPSDT that are not available to adults under the state plan, waiver services may be
used to help these individuals transition into adulthood and not lose valuable necessary services
and supports.
Section 1115 Research and Demonstration Waiver
Section 1115 of the Act provides the Secretary of the Department of Health and Human Services
broad authority to authorize experimental, pilot, or demonstration programs that promote the
objectives of the Medicaid program. Flexibility under section 1115 is sufficiently broad to allow
States to test substantially new ideas, including benefit design or delivery system reform, of
policy merit. The Secretary can approve an 1115 demonstration for up to five years, and states
may submit extension requests to continue the program for additional periods of time.
Demonstrations must be "budget neutral" over the life of the program, meaning they cannot be
expected to cost the Federal government more than it would cost without the demonstration.
EPSDT Benefit Requirements
Section 1905(r) of the Act defines the EPSDT benefit to include a comprehensive array of
preventive, diagnostic, and treatment services for low-income infants, children and adolescents
under age 21. States are required to arrange for and cover for individuals eligible for the EPSDT
benefit any Medicaid coverable service listed in section 1905(a) of the Act that is determined to
be medically necessary to correct or ameliorate any physical or behavioral conditions. The
EPSDT benefit is more robust than the Medicaid benefit package required for adults and is
designed to assure that children receive early detection and preventive care, in addition to
medically necessary treatment services, so that health problems are averted or diagnosed and
treated as early as possible. All children, including children with ASD, must receive EPSDT
screenings designed to identify health and developmental issues, including ASD, as early as
possible. Good clinical practice requires ruling out any additional medical issues and not
assuming that a behavioral manifestation is always attributable to the ASD. EPSDT also
requires medically necessary diagnostic and treatment services. When a screening examination
indicates the need for further evaluation of a child’s health, the child should be appropriately
referred for diagnosis and treatment without delay. Ultimately, the goal of EPSDT is to assure
that children get the health care they need, when they need it – the right care to the right child at
the right time in the right setting.
The role of states is to make sure all covered services are available as well as to assure that
families of enrolled children, including children with ASD, are aware of and have access to a
broad range of services to meet the individual child’s needs; that is, all services that can be
covered under section 1905(a), including licensed practitioners’ services; speech, occupational,

Page 5-CMCS Informational Bulletin
and physical therapies; physician services; private duty nursing; personal care services; home
health, medical equipment and supplies; rehabilitative services; and vision, hearing, and dental
services.
If a service, supply or equipment that has been determined to be medically necessary for a child
is not listed as covered (for adults) in a state’s Medicaid State Plan, the state will nonetheless
need to arrange for and cover it for the child as long as the service or supply is included within
the categories of mandatory and optional services listed in section 1905(a) of the Social Security
Act. This longstanding coverage design is intended to ensure a comprehensive, high-quality
health care benefit for eligible individuals under age 21, including for those with ASD, based on
individual determinations of medical necessity.
Implications for Existing Section 1915(c), Section 1915 (i) and Section 1115 Programs
In states with existing 1915(c) waivers that provide services to address ASD, this 1905(a) policy
clarification may impact on an individual’s eligibility for the waiver. Waiver services are
separated into two categories: waiver services and extended state plan services. Extended state
plan services related to section 1905(a) services are not available to individuals under the age of
21 (individuals eligible for EPSDT) because of the expectation that EPSDT will meet the
individual’s needs. There are therefore a limited number of services that can be provided to this
age group under 1915 (c) waivers, primarily respite, and/or environmental/vehicle modifications.
For states that currently provide waiver services to individuals under age 21 to address ASD, the
ability to provide services under the 1905(a) state plan may have the effect of making these
individuals ineligible for the waiver unless another waiver service is provided. This implication
is especially important for individuals with ASD who may not otherwise be eligible for Medicaid
absent the (c) waiver. States need to ensure that these individuals are receiving a waiver service,
not coverable under section 1905(a), to ensure that they do not lose access to all Medicaid
services by losing waiver eligibility. Individuals age 21 and older may continue to receive
services to address ASD through the waiver if a state does not elect to provide these services to
adults under its Medicaid state plan.
The same issues arise for children under the 1915(i) authority, which allows for services above
and beyond section 1905(a) to be provided under the state plan. CMS is available to provide
technical assistance to states that currently have approved waivers or state plans that may be
impacted by this clarification. Similarly, states with existing 1115 demonstrations authorizing
reimbursement for services provided to children with autism should contact CMS to ensure that
EPSDT requirements are met.
We hope this information is helpful. If you have questions please send them to
AutismServicesQuestions@cms.hhs.gov.

